Tenney, J.
The Revised Statutes, chap. 161, sect. 11, define the crime of conspiracy, both in the purposes designed to be promoted, and the combination essential to effect them. Of the former is an injury to the person of another individual, and to do any illegal act, injurious to the administration of public justice. The latter consists in any two or more persons conspiring, confederating and agreeing together, with the fraudulent or malicious intent, wrongfully and wickedly to effect those purposes. No overt act, in carrying out the designs of those, who have conspired, confederated and agreed together for such object, is necessary, to make up the crime ; it may be fully complete without it. This may be one mode of showing the criminal confederacy and agreement. It is often, that the intentions of a wrongdoer are ascertained entirely by acts done, which are the natural effects of unlawful designs ; the acts and circumstances which accompany them, showing the connection between the acts, and the motives which produced them, are generally the most convincing evidence which can be adduced. The conspiracy is the gist of the indictment, and though nothing be done in prosecution of it, it is a . complete and consummate offence, of itself. 1 Salk. 174.
It is not necessary that an indictment should contain allega*389tions of more than it is essential to prove, in order to present the crime intended to be charged; and the acts, which are not otherwise material, than as indicating the unlawful agreement aiid design, may well be omitted.
In an indictment for a conspiracy at common law, if the conspiracy charged, is an unlawful combination and agreement of two or more persons to commit a deed, which if done would be an offence, well known and acknowledged, the nature of which is perfectly understood by the name by which it is designated, no further description of the crime is required.
It is equally unnecessary to set out the means, by which the unlawful act was intended to be accomplished. It is only when the conspiracy is to promote a purpose not criminal or unlawful in itself, but when that purpose is to be effected by means, which are criminal or unlawful, that those means should be specifically stated in the indictment. The reason for this distinction is very obvious. If the conspiracy is to do an act, which if done would be criminal, the offence is perfect, without reference to the means to be used, and it is necessary that this criminal purpose should be so specifically alleged as to be well understood. If the conspiracy consists in the unlawful means to be employed, according to well established rules of pleading, those means, which axe relied upon as giving the wrongful agreement a criminal character, should be specifically stated, although not the object of the combination, but merely the instrument promotive of it.
These general principles are well settled. State v. Bartlett & al. 30 Maine, 132, and cases referred to.
The indictment in this case consists of two counts. The first charges, that the defendants being evil disposed persons, and wickedly devising and intending one Henry K. Baker, in his person to injure, did unlawfully conspire, confederate and agree together, with the malicious intent, the said Henry K. Baker wrongfully and wickedly to injure in his said person, &c. The second count alleges that they unlawfully conspired, confederated and agreed together, with the malicious intent, *390•wrongfully and wickedly to do a certain illegal act, injurious to the administration of public justice, to wit: to assault, beat, abuse, wound and ill treat said Henry K. Baker, in order to hinder and prevent the said Henry K. Baker from the performance of his duty in the office aforesaid.
At the argument, the objections made at the trial and relied upon, are that the means by which an injury was to be done to the person of Baker, were not stated in the first count; and in the second count, that there is no allegation, in what manner the illegal act would be injurious to the administration of public justice, and that there is not set forth the particular duties of .Baker, which they designed to defeat and hinder.
The purpose of the defendants, as alleged in the first count in the indictment, was to do an injury to the person of Baker ; this purpose, if designed to be accomplished in the manner charged, was criminal by the statute, and it was of no importance by what means it was to be effected. Suppose A and B are overheard in conversation, and it is agreed between .them, in the manner alleged in the indictment, that they will inflict an injury upon the person of C, and when one is inquired of by the other, what means shall be used to carry out the object, it is answered, that it will be better to suspend that, to be determined at a future .time, or to be according to the circumstances, which may occur, when they design to meet the party to be injured, and such is the agreement between them, and they separate. Immediately the case is laid before the grand jury, could it be said with any propriety,. that the case upon these facts was not one, which meets the statute definition of a conspiracy ? The facts supposed show, that the number of persons necessary to form a conspiracy had conspired, confederated and agreed together, with the malicious intent, wrongfully and wickedly to injure the person of C. The means cannot be charged, for they have not been agreed upon,' and the statute does not require, that they should be specifically designed as a necessary ingredient in the crime,
The objections to the second count are equally without *391foundation. The charge is substantially an unlawful combination to do a certain illegal act, injurious to the administration of public justice, by committing an assault and battery upon a judicial officer, in order to prevent him from the performance of his appropriate official duties. In what particular manner, it was supposed public justice would fail to be administered, if the act alleged to be agreed upon was done, is not material, whether by inflicting such an injury as to physically prevent the justice from the discharge of his duty as a magistrate, or to intimidate him, so that he would be induced to abandon the course, which he had before intended to pursue. The conspirators might not have formed either in common or individually any conception, how the great purpose of the agreement should be carried into effect. It is equally unimportant as an element in the crime, intended to be charged, that the defendants settled by their agreements, or in their own minds, what acts of Baker, they supposed he designed or was about to perform; in this, they may have entertained no definite opinion. It was not necessary, that they should have supposed, he was expecting himself, or was expected by others to do any act, in the administration of public justice; if they designed to commit the assault and battery, and unlawfully confederated for that purpose with the belief, that it would hinder the administration of public justice, but it was not known or tomprehended precisely in what mode, the object would be attained, the crime would be sufficiently alleged. They might wish to commit the assault and battery upon one, whom they supposed was a justice of the peace, by way of experiment, that it might in some manner, of which they had no definite idea, effect their purposes.
If the defendants formed the conspiracy, to commit the assault and battery upon Baker, for the object alleged, it is not material, that it should appear, that he was qualified and authorized to act in a judicial capacity. If the agreement meets the requirement of the statute, and the purpose designed is sufficient to constitute the offence, it is of no consequence, that they were so mistaken in some of the opinions, that if they *392had known all the facts, as they existed, the agreement would not have been made. It is not essential to the crime, that their purposes entertained, should fail of completion, by means of their entertaining an erroneons belief touching the facts that they supposed were material. Exceptions overruled.